Citation Nr: 0838191	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-28 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30% disabling.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran last served on active military duty from March 
1974 to December 1974 and had approximately 18 years and two 
months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  In that rating action, the RO 
granted service connection for PTSD (30 percent effective, 
from June 21, 2005).  The veteran disagreed with the 
evaluation and subsequently perfected an appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity (due to such symptoms as panic attacks more 
than once a week; impaired judgment; impaired abstract 
thinking; and impairment of memory; and difficulty in 
establishing and maintaining effective work and social 
relationship).  

2.  The veteran's service-connected PTSD is not manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  




CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no 
more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & 
Supp. 2008).  The VCAA imposes obligations on VA in terms of 
its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the veteran's increased rating claim falls within this 
fact pattern.  Following receipt of notification of the grant 
of service connection for PTSD, the veteran perfected a 
timely appeal of the initially assigned 30% evaluation for 
this disorder.  No section 5103(a) notice is required for the 
veteran's increased rating claim.  As such, the additional 
notification provisions for increased rating claims recently 
set forth by the Court are not applicable in the present 
case.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the August 
2006 rating decision, the August 2007 statement of the case, 
and a March 2006 explaining disability rating and effective 
date] that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of the initial rating claim on appeal is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issues on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  He has been accorded a 
thorough and pertinent VA examination.  

There is no suggestion in the current record that additional 
evidence, relevant to the issues adjudicated in this 
decision, exists and can be procured.  The veteran has 
pointed to no other pertinent evidence which has not been 
obtained.  The Board concludes that no further evidentiary 
development of these claims is required.  The Board will 
proceed to consider the issues on appeal, based on the 
evidence of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007);  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

The present appeal arises from an initial rating decision 
which established service connection and assigned initial 
disability ratings.  The entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation that is 
consistent with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a 30% rating 
will be assigned for PTSD when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

A 50% evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70% evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100% rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
31 to 40 is illustrative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure or irrelevant) or major impairment in several areas, 
such as work, school, or family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friend, 
neglects family and is unable to work; child frequently beats 
up younger children, is defiant at home and is failing in 
school).  A physician's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (West 2002); VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

The veteran contends that because his private physician 
assessed PTSD with a GAF score of 35 in January 2005 his 
condition warrants a higher rating than the currently 
assigned 30 percent.  

A January 2005 private medical record shows an Axis I 
diagnosis of chronic, moderate-to-severe, PTSD and bipolar 
affective disorder.  The record also shows a GAF score of 35, 
which is reflective of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as 
work, school, or family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friend, neglects family and 
is unable to work; child frequently beats up younger 
children, is defiant at home and is failing in school).  
Richard, supra.  At that time, the veteran's reported 
symptoms were sleep impairment, flashbacks, hypervigilance, 
mild memory loss, hallucinations when no one is around, 
depression, and lack of energy.  His reported symptoms did 
not include suicidal or homicidal ideation, psychosis or 
delusion (at the time of assessment), flight of idea or 
looseness of association, or impaired judgment.

At a July 2006 VA PTSD examination a contract VA examiner 
diagnosed Axis I PTSD, alcoholism.  The examiner assigned a 
GAF score of 55, which is reflective of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Richard, supra.  The 
examiner reviewed the prior diagnosis in the January 2005 
private medical record as well as the veteran's prior 
submitted information regarding his stressor incident.  

Also at the July 2006 VA examination, the veteran reported 
symptoms of sleep disturbance (has nightmares, wakes shaking 
and in a cold sweat), flashbacks, recurring memories, 
startling easily, being hyper vigilant, having a sense of a 
foreshortened life, checking, panic attacks and blunted 
emotions.  A mental status examination revealed normal 
orientation, appearance, hygiene, behavior, affect, mood, 
communication, speech, and thought processes.  The examiner 
did note that the veteran had panic attacks more than once a 
week; impaired judgment due to impulse spending; abnormal 
abstract thinking (the veteran did not know any proverbs); 
and obsessional rituals which interfere with routine 
activities.  The examiner concluded that the veteran's 
"psychiatric symptoms cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks" and 
noted "generally [the veteran] is functioning satisfactorily 
with routine behavior, self-care and normal conversation."  
The examiner supported this conclusion by identifying the 
presence of the following symptoms:  Depressed mood, anxiety, 
suspiciousness, panic attacks weekly or less often, chronic 
sleep impairment and mild memory loss.  Finally, the examiner 
noted the veteran had no difficulty understanding commands 
and appeared to pose no threat of persistent danger or injury 
to himself or others.  

Private medical records from January 2005 to October 2006 
include a medication log for the veteran as well as several 
patient assessment records.  A patient assessment record from 
August 2005 shows a GAF score of 30 while a record from 
October 2005 shows a GAF score of 45.  A GAF score of 30 
indicates behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes acts incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  Richard, supra.  Patient assessment 
records from December 2005, April 2006, and September 2006 
show GAF scores between 50 and 55.  Substantively, the 
patient assessment records as a whole show symptoms 
consistent with the findings of the July 2006 VA examination 
and note the presence of nightmares, flashbacks, panic 
attacks, and some memory loss.  

The Board finds that the veteran's disability picture more 
nearly approximates the criteria for a 50 percent evaluation.  
While the contract VA examiner noted that the veteran had no 
difficulty understanding commands, no flattened affect, 
speech was normal, and memory impairment was only mild, with 
no disturbances of motivation and mood; the veteran exhibited 
symptoms consistent with occupational and social impairment 
with reduced reliability and productivity (such as panic 
attacks more than once a week; impaired judgment due to 
impulse spending; and abnormal abstract thinking).  The 
veteran does not have a symptom complex completely matching 
the 50 percent criteria, however, his GAF scores have ranged 
as low as 30 and 35 and resolving doubt in his favor, a 50 
percent rating is warranted.  

The criteria for a rating higher than 50 percent are not met 
or nearly approximated.  The veteran does not exhibit 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2008) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  A review of the 
claims folder fails to show that the veteran's 
service-connected PTSD required hospitalization or resulted 
in marked interference with employment at any time.  As a 
result, consideration of the extraschedular provisions is not 
warranted.

The Board has also considered whether a higher rating might 
be warranted for any period of time during the pendency of 
this appeal.  Fenderson, 12 Vet. App. 119 (1999).  However, 
the weight of the credible evidence demonstrates that the 
manifestations of the veteran's PTSD have warranted no more 
than a 50 percent rating since June 21, 2005, the effective 
date of service connection.

As the preponderance of the evidence is against the veteran's 
claim for an increased initial disability rating for PTSD, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An initial disability rating of 50% for PTSD is allowed, 
subject to the regulations governing the award of monetary 
benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


